DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending, as originally filed, and are considered herein.

Specification
The specification is objected to.
	The first paragraph fails to provide the present status of several parent non-provisional Application.

Drawings
The drawings are objected to.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
	Figures 2, 6A, and 7-9, are executed with color.

Claim Objections
Claim 8 is objected to because of the following informalities:  Claim 8 recites “CTS Optimizer”.  This is a trademarked word.  Applicant must amend the claim to provide the trademark symbol afterward.  Appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 15 be found allowable, claim 16 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 15 limits the time frame of first expansion to “within about 11-21 days”.  Claim 16 recites “within about 11 days, 12 days, 13 days, 14 days, 15 days, 16 days, 17 days, 18 days, 19 days, 20 days, or 21 days”.  Firstly, because of the use of the word “about”, these appear to be substantially the same scope.  Secondly, because all times fall “within about … 21 days”, these claims again have substantially the same scope.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,344,579 in view of U.S. Patent No. 11,344,581. 
Claim 1: Patent Claim 1 is to a cryopreserved TIL composition.  The composition may be made by thawing cryopreserved tumor materials (e.g., Claim 6), culturing with IL-2 (Claim 1), a second expansion with IL-2, OKT-3 and APCs, for about 7-11 days (Claim 1), and harvesting (Claim 1).  It is argued that the limitation “about 7-11 days” meets the present claim for the “about … 11 days”, as being anticipating the scope of presently-claimed “about 14 … days”.  Thus, the population claimed is obvious, as it is claimed by the structure resulting from anticipating method steps.
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 4: Claim 2 teaches a tumor digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 9: Claim 7 teaches therapeutically effective dosage.
Claim 10: Claim 8 teaches the same dosage range of TILs.
Claim 11: Claim 9 teaches PBMCs.
Claim 12: Claim 11 teaches the closed system.
Claims 13-14: Claims 12-13, anticipate, respectively.
Claim 15-17: Claims 1 and 13 indicate the first expansion may be done in “about … 11 days”, which anticipates at least that species, “about 11 days”. 
Claims 18-20: As in the analysis for Claim 1, above, it is argued that the patent claims, giving ranges ending in “about … 11 days”, infringes “about 11 days” in each claim, as there is no evidence to argue otherwise.
Claim 21: Claims 14-16 teach embodiments of at least about 10, 15 and 20 days, up to about 22 days in each case, all anticipating “within about 24 days”.
Claim 22: Claim 17 teaches DMSO.
Claim 23: Claim 18 teaches 7-10%, and comprising 5% encompasses more than 5%, in its broadest reasonable interpretation.
The patent, however, the claims do not recite CTS optimizer in the medium, and the species of cancer, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: it teaches a similar set of TILs, but adds splitting into a flask after about 7-11 day second-expansion (Claim 1).  
Claim 8: it teaches CTS optimizer in the medium (Claim 6). 
Claims 18-20: Claims 18-20 anticipate, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been to make the composition.  The Artisan would do so, and expect success, as it is claimed.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,337,998 in view of U.S. Patent No. 11,344,581.
Claim 1: Patent Claim 1 is to a cryopreserved TIL composition.  The composition may be made by thawing cryopreserved tumor materials (e.g., Claim 1), culturing with IL-2 (Claim 1), a second expansion with IL-2, OKT-3 and APCs, for about 7-11 days (Claim 1), and harvesting (Claim 1).  It is argued that “at least … 11 days” meets “about 14 … days”, as there is no information of record to argue that they do not infringe each other.
Claim 2: Claim 2 teaches transferring into an infusion bag.
Claim 3: Claim 3 teaches the cryopreservation of the infusion-bag composition.
Claim 4: Claim 4 teaches a tumor digest.
Claim 5: Claim 5 teaches fragmenting.
Claim 6: Claim 6 teaches mechanical.
Claim 7: Claim 7 teaches enzymatic.
Claim 8: Claim 9 teaches CTS optimizer.
Claim 9: Claim 11 teaches therapeutically effective dosage.
Claim 10: Claim 12 teaches the same dosage range of TILs.
Claim 11: Claim 13 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1-2 anticipate.
Claim 15-17: Claim 1 recites the first expansion for “about 3 to 11 days”, which anticipates all embodiments claimed, as the embodiments are all within the scope of each of the Markush of days.
Claims 18-20: Claim 1 recites “about 7 to 11 days” which, as there is no evidence otherwise, the “about … 11 days” infringes “about 14 … days”.
Claim 21: Claims 17-19 recite in about 10, 15, or 20, up to about 22 days in each case, thereby anticipating, in every embodiment, “within about 24 days”.
The patent, however, fails to claim a second expansion of about 7-11 days, CTS optimizer in the medium, and the species of cancer, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: it teaches a similar set of TILs, but adds splitting into a flask after about 7-11 day second-expansion (Claim 1).  
Claim 8: it teaches CTS optimizer in the medium (Claim 6). 
Claims 18-20: Claims 18-20 anticipate, respectively.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the population of TILs.  The Artisan would do so, and expect success, as it is claimed.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,304,979 in view of U.S. Patent No. 11,344,581.
Claim 1: The patent teaches expanding TILs into a therapeutic population (Claim 1).  The same teaches obtaining a tumor fragment/digest comprising TILs, culturing the same in the presence of IL-2 to obtain a second population, and performing a second expansion in the presence of IL-2, OKT-3 and APCs, then harvesting them.  The tumor digest may be initially cryopreserved (Claim 19), indicating the need implicit need to thaw prior to culturing.  It is argued that the second expansion period of “about … 11 days” infringes with “about 14 days”, there being no evidence otherwise.  While the claims are drawn to the method of expanding, the TILs are necessarily the same in structure, once the method is performed.  The Artisan would therefore find it obvious and predict it to work, as it is claimed subject matter of the patent.
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 4: Claim 1 teaches a tumor digest.
Claim 5: Claim 1 teaches fragmenting.
Claim 6: Claim 3 teaches mechanical.
Claim 7: Claims 2 and 5-8 teach enzymatic.
Claim 9: Claim 10 teaches therapeutically effective dosage.
Claim 10: Claim 11 teaches the same dosage range of TILs.
Claim 11: Claim 12 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claim 15-17: Claim 1 teaches about 3 to 11 days, which anticipates all embodiments, as they are all “within” 11 or more days in each instance.
Claims 18-20: Claim 1 recites “about … 11 days”, which, there being no evidence otherwise, anticipates “within about 14 days”.
Claim 21: Claims 16-18 teach ranges of about 10, 15, and 20 days, up to about 22 days, in each range, anticipating “within about 24 days”.
The patent, however, fails to claim CTS optimizer, the transitions without opening, DMSO, 5% DMSO, the cancers including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 8: it teaches CTS optimizer in the medium (Claim 6). 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claims 18-20: Claims 18-20 anticipate, respectively.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the TILs.  The Artisan would do so, and expect success, as it is claimed.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,291,687 in view of U.S. Patent No. 11,344,581. 
Claim 1: Claim 1 teaches expanding TILs, by culturing dissociated tumor materials with IL-2, a second culturing with IL-2, OKT-3, and APCs, and harvesting the resultant TILs.  Claim 6 indicates that the tumor materials may be originally cryopreserved, and thawed, prior to the steps of Claim 1.  It is argued that the second expansion encompassing “about … 11 days” anticipates at least “about 14 … days”, there being no evidence otherwise.  Thus, the method of producing the cells being the same, it would be obvious to make the cells.  The Artisan would be motivated to do so and expect success, as the method of making it is claimed. 
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 4: Claim 2 teaches a tumor digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claims 5 teaches enzymatic.
Claim 9: Claim 8 teaches therapeutically effective dosage.
Claim 10: Claim 9 teaches the same dosage range of TILs.
Claim 11: Claim 10 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claim 1 teaches the same non-openings.
Claim 15-17: Claim 1 teaches about 3 to 11 days, which anticipates all embodiments, as they are all “within” 11 or more days in each instance.
Claims 18-20: Claim 1 recites “about … 11 days”, which anticipates “about 14 days”, there being no evidence otherwise.
Claim 21: Claims 14-16 teach ranges of about 10, 15, and 20 days, up to about 22 days, in each range, anticipating “within about 24 days”.
The patent, however, fails to claim CTS optimizer, DMSO, 5% DMSO, the cancers including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 8: it teaches CTS optimizer in the medium (Claim 6). 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claims 18-20: Claims 18-20 anticipate, respectively.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the TILs. The artisan would do so as it is the result of the claimed method. The Artisan would expect success, as it is claimed.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,273,180 in view of U.S. Patent No. 11,344,581. 
Claim 1: Claim 1 teaches expanding TILs, by culturing dissociated tumor materials with IL-2, a second culturing with IL-2, OKT-3, and APCs, and harvesting the resultant TILs.  Claim 19 indicates that the tumor materials may be originally cryopreserved, and thus, thawed, prior to the steps of Claim 1.  It is argued that “about … 11 days” infringes “about 14 … days”, there being no evidence of record to indicate otherwise.  Thus it would be obvious to make the cells, as they result from the claimed method. 
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 4: Claims 1 and 2 teach a tumor digest.
Claim 5: Claims 1 and 3 teach fragmenting.
Claim 6: Claim 3 teaches mechanical.
Claim 7: Claims 2 and 5-8 teach enzymatic.
Claim 9: Claim 10 teaches therapeutically effective dosage.
Claim 10: Claim 11 teaches the same dosage range of TILs.
Claim 11: Claim 12 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claim 1 teaches the same non-openings.
Claim 15-17: Claim 1 teaches about 3 to 11 days, which anticipates all embodiments, as they are all “within” 11 or more days in each instance.
Claims 18-20: Claim 1 recites “about … 11 days”, which anticipates “about 14 days”, there being no evidence otherwise.
Claim 21: Claims 16-18 teach ranges of about 10, 15, and 20 days, up to about 22 days, in each range, anticipating “within about 24 days”.
The patent, however, fails to claim CTS optimizer, DMSO, 5% DMSO, the cancers including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 8: it teaches CTS optimizer in the medium (Claim 6). 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claims 18-20: Claims 18-20 anticipate, respectively.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells, as they result from the claimed methods.  The Artisan would expect success, as it is all claimed subject matter.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,273,181 in view of U.S. Patent No. 11,344,581
Claim 1: The patent is to treating cancer (Claim 1), which may be melanoma (Claims 15-16), which includes cryopreserving and thawing (Claim 6), dissociated tumor materials (Claim 1), which undergo a first expansion in the presence of IL-2 (Claim 1, step(b)), a second expansion with IL-2, OKT-3, and APCs (Claim 1, step(c), harvesting (step d), transferring into an infusion bag (step e), cryopreserving (step f), and administering to the subject (step g).  It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.  Thus, the cells are obvious as they are made, in the process, and used in administering to treat a patient.  The Artisan would expect success, as it is claimed.
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 4: Claims 1 and 2 teach a tumor digest.
Claim 5: Claims 1 and 3 teach fragmenting.
Claim 6: Claim 3 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 9: Claim 7 teaches therapeutically effective dosage.
Claim 10: Claim 9 teaches the same dosage range of TILs.
Claim 11: Claim 9 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claim 1 teaches the same non-openings.
Claim 15-17: Claim 1 teaches about 3 to 11 days, which anticipates all embodiments, as they are all “within” 11 or more days in each instance.
Claims 18-20: Claim 1 recites “about … 11 days”, which anticipates “about 14 days”, there being no evidence otherwise.
Claim 21: Claims 18 teaches everything in about 10-22 days, anticipating “within about 24 days”.
The patent, however, fails to claim CTS optimizer, DMSO, and 5% DMSO.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 8: it teaches CTS optimizer in the medium (Claim 6). 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claims 18-20: Claims 18-20 anticipate, respectively.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it results from the method claimed.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,241,456, in view of U.S. Patent No. 11,344,581. 
Claim 1: The patent is to treating cancer (Claim 1), which may be melanoma (Claims 16-17), which includes dissociated tumor materials (Claim 1), which undergo a first expansion in the presence of IL-2 (Claim 1, step(b)), a second expansion with IL-2, OKT-3, and APCs (Claim 1, step(c), harvesting (step d), transferring into an infusion bag (step e), cryopreserving (step f), and administering to the subject (step g).  It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.  In the process of performing the method, the cells are made and used.  Thus, it would be obvious to make the cells, as it is part of the claimed method.
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 4: Claims 1 and 2 teach a tumor digest.
Claim 5: Claims 1 and 3 teach fragmenting.
Claim 6: Claim 3 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Claim 7 teaches therapeutically effective dosage.
Claim 10: Claim 8 teaches the same dosage range of TILs.
Claim 11: Claim 9 teaches PBMCs.
Claim 12: Claim 11 teaches the closed system.
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-17 teach the same culturing time frames for the first expansion.
Claims 18-20: Claims 1 and 18 recite “about … 11 days”, which anticipates “about 14 days”, there being no evidence otherwise.
Claim 21: Claim 21 teaches the same within about 24 days.
Claim 22: Claim 23 teaches DMSO.
Claim 23: Claim 24 teaches 5% DMSO.
Claims 24-25: Claim 14 teaches the same cancers, including melanoma.
The patent, however, fails to claim an initial frozen sample that is thawed.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an intial tumor sample that is then thawed for use.
Claim 8: it teaches CTS optimizer in the medium (Claim 6). 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claims 18-20: Claims 18-20 anticipate, respectively.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do as it is made and used in the method.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,202,803, in view of U.S. Patent No. 11,344,581. 
Claim 1: The patent is to treating melanoma (Claim 1), which includes tumor digest/fragments, which undergo a first expansion in the presence of IL-2 (Claim 1, step(b)), a second expansion with IL-2, OKT-3, and APCs (Claim 1, step(c)), harvesting (step d), transferring into an infusion bag (step e), cryopreserving (step f), and administering to the subject (step g). It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise. It would be obvious to make the claimed composition, as it is part of the process claimed.  
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 4: Claims 1 and 2 teach a tumor digest.
Claim 5: Claims 1 and 3 teach fragmenting.
Claim 6: Claim 3 teaches mechanical.
Claim 7: Claims 2 and 4-7 teach enzymatic.
Claim 9: Claims 1 and 9 teach therapeutically effective dosage.
Claim 10: Claim 10 teaches the same dosage range of TILs.
Claim 11: Claim 11 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claim 1 teaches the same non-openings.
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claim 21: Claim 19 teaches about 10 to 22 days, which anticipates “within about 24 days”.
Claims 24-25: Claim 1 teaches melanoma.
The patent, however, fails to claim an initial frozen sample that is thawed, CTS optimizer, the time frames before splitting during the second culture, DMSO, 5%DMSO.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 1 recites “about … 11 days”, which anticipates “about 14 days”, there being no evidence otherwise
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do as it is made and used in the method.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,202,804, in view of U.S. Patent No. 11,344,581. 
Claim 1: The patent is to treating cancer (Claim 1), which may be melanoma (Claims 16-17), which includes tumor fragments/digest (Claim 1), that may have been previous frozen (Claim 20), and thus requires thawing (Claim 1) and performing a first expansion in the presence of IL-2 (Claim 1) a second expansion with IL-2, OKT-3, and APCs for about 7-11 days (Claim 1) harvesting (step c), transferring into an infusion bag (step d), cryopreserving (step e), and administering to the subject (step f).  It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise. The cells themselves are obvious as they are made during the process, and it is claimed.
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 4: Claims 1 and 2 teach a tumor digest.
Claim 5: Claims 1 and 3 teach fragmenting.
Claim 6: Claim 3 teaches mechanical.
Claim 7: Claims 2 and 5-8 teach enzymatic.
Claim 9: Claims 1 and 9 teach therapeutically effective dosage.
Claim 10: Claim 10 teaches the same dosage range of TILs.
Claim 11: Claim 11 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1 It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 21: Claim 19 teaches about 10 to 22 days, which anticipates “within about 24 days”.
Claims 24-25: Claims 16-17 teach the same cancers, including melanoma.
The patent, however, fails to claim the non-openings of the closed system, the second expansion time frames before splitting, DMSO, and 5% DMSO.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expanstion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do as it results from and are used during the claimed method.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,083,752 in view of 11,344,581. 
Claim 1: The patent teaches treating a patient with cancer that may be melanoma (e.g., Claim 18), by thawing a cryopreserved tumor digest comprising TILs from the patent, which was digested after resection (Claim 1, step (a)(i)), culturing the same in IL-2 for about 3-11 days (Claim 1 step (a)(ii)), a second culturing with IL-2, OKT-3 and APCs for about 7-11 (step (b)), harvesting (step (c)), transferring to an infusion bag (step d), cryopreserving the infusion bag (step e), and administering (step f).  It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise. The composition is therefore obvious as it is made during the method.  It is also predictable as it is claimed.
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 4: Claims 1 and 2 teach a tumor digest.
Claim 5: Claims 1 and 3 teach fragmenting.
Claim 6: Claim 3 teaches mechanical.
Claim 7: Claims 2 and 5-8 teach enzymatic.
Claim 8: Claim 9 teaches CTS optimizer.
Claim 9: Claims 1 and 10 teach therapeutically effective dosage.
Claim 10: Claim 11 teaches the same dosage range of TILs.
Claim 11: Claim 12 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claim 1 teaches anticipating non-openings.
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1, It is argued, that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 21: Claim 19 teaches about 10 to 22 days, which anticipates “within about 24 days”.
Claims 24-25: Claims 16-17 teach the same cancers, including melanoma.
The patent, however, fails to claim the second expansion times to splitting, DMSO, and 5% DMSO.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same same second expanstion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do as it results from and are used during the claimed method.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11,052,115 in view of U.S. Patent Nos. 11,344,581. 
Claim 1: Claim 1 is drawn to a population of expanded TILs, which may be obtained by forming a tumor digest of a resected tumor of the patient.  The tumor is cultured with IL-2 for about 3-11 days, a second expansion with IL-2, OKT-3, and APCs for about 7-11 days, and then harvesting the TILs.  It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.  Thus, the composition is obvious as it is claimed.
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 4: Claim 1 teaches a tumor digest.
Claim 5: Claim 5 teaches mechanically dissociation.
Claim 6: Claim 5 teaches mechanical.
Claim 7: Claims 4 and 7-10 teach enzymatic.
Claim 8: Claim 11 teaches CTS optimizer.
Claim 9: Claim 13 teaches therapeutically effective dosage.
Claim 10: Claim 14 teaches the same dosage range of TILs.
Claim 11: Claim 15 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1 and 2 teaches anticipating non-openings.
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1, It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 21: Claim 19 teaches about 10 to 22 days, which anticipates “within about 24 days”.
Claims 24-25: Claims 16-17 teach the same cancers, including melanoma.
The patent, however, fails to claim the initially frozen and thawed tumor sample, as well as the second expansion time frames before splitting, DMSO, 5% DMSO, and the cancers.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same same second expanstion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do as it results from and are used during the claimed method.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,052,116 in view of U.S. Patent No. 11,344,581. 
Claim 1: Claim 1 is drawn to a population of expanded TILs, which may be obtained by forming a tumor digest of a resected tumor of the patient.  The tumor is cultured with IL-2 for about 3-11 days, a second expansion with IL-2, OKT-3, and APCs for about 7-11 days, and then harvesting the TILs. .  It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.   The cells would be obvious as they are claimed.
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 4: Claim 1 teaches a tumor digest.
Claim 5: Claim 3 teaches mechanically dissociation.
Claim 6: Claim 3 teaches mechanical.
Claim 7: Claims 2 and 5-8 teach enzymatic.
Claim 8: Claim 9 teaches CTS optimizer.
Claim 9: Claim 11 teaches therapeutically effective dosage.
Claim 10: Claim 12 teaches the same dosage range of TILs.
Claim 11: Claim 13 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1 teaches the non-openings
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1, it is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.  
Claim 21: Claims 17-19 teach ranges, all within about 24 days.
Claim 22: Claim 20 teaches DMSO.
Claim 23:Claim 21 teaches 7% DMSO, which anticipates a composition comprising 5%.
Claims 24-25: Claims 16-17 teach the same cancers, including melanoma.
The patent, however, fails to claim the initially frozen and thawed tumor sample, the time of second expansion until splitting.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same same second expanstion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is claimed.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,040,070 in view of U.S. Patent No. 11,344,581. 
Claim 1: Claim 1 is drawn to expanding TILs into a therapeutic population, which may be obtained by forming a tumor fragments of a resected tumor of a patient.  The tumor is cultured with IL-2 for about 3-11 days, a second expansion with IL-2, OKT-3, and APCs for about 7-11 days, and then harvesting the TILs. It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.   The compositions would be obvious, as they are made by the method.
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 5: Claim 1 teaches fragments.
Claim 6: Claim 1 teaches fragments which is clearly mechanical in its broadest reasonable interpretation.
Claim 9: Claim 3 teaches therapeutically effective dosage.
Claim 10: Claim 4 teaches the same dosage range of TILs.
Claim 11: Claim 5 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1 teaches the non-openings
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1, it is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.   
Claim 21: Claims 10-12 teach ranges, all within about 24 days.
Claim 22: Claim 20 teaches DMSO.
Claim 23:Claim 21 teaches 7% DMSO, which anticipates a composition comprising 5%.
Claims 24-25: Claims 16-17 teach the same cancers, including melanoma.
The patent, however, fails to claim the initially frozen and thawed tumor sample, an initial digest, mechanical, enzymatic, CTS optimizer the time of second expansion until splitting, DMSO, 5% DMSO, or the specific cancers including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same same second expanstion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is the therapeutic composition that is made from the claimed method.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11,007,225 in view of U.S. Patent No. 11,344,581. 
Claim 1: patent claim 1 is to treating a subject with cancer.  In it, expanded TILs are made and administered (Claim 1).  The process of making includes a a first population of TILs form a tumor resected, which are cultured with IL-2 for about 3-11 days, a second expansion with IL-2, OKT-3 and APCs for about 7-11 days, and harvesting the same (Claim 1). It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise. These are then administered, but in the process, the compositions are made, and thus, are obvious as it is claimed subject matter as they are made and used by the claimed method.
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 4: Claim 1 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 3 teaches mechanical.
Claim 7: Claims 2 and 5-8 teach enzymatic.
Claim 8: Claim 9 teaches CTS optimizer.
Claim 9: Claim 10 teaches therapeutically effective dosage.
Claim 10: Claim 11 teaches the same dosage range of TILs.
Claim 11: Claim 12 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1 teaches the non-openings
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1, It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.   
Claim 21: Claim 28 recites within about 10-22 days, which anticipates.
Claims 24-25: Claims 20-26 teach the same cancers, including melanoma.
The patent, however, fails to claim the initially frozen and thawed tumor sample, the time of second expansion until splitting, DMSO, or 5% DMSO.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same same second expanstion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is the therapeutic composition that is made and used in the method.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,007,226 in view of U.S. Patent No. 11,344,581. 
Claim 1 teaches the expanding TILs, in a process that is the same, except the initial frozen sample. It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise. The TILs, resulting from the process, are necessarily obvious.
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 4: Claims 1-4 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 3 teaches mechanical.
Claim 7: Claims 2 and 5-8 teach enzymatic.
Claim 8: Claim 9 teaches CTS optimizer.
Claim 9: Claim 11 teaches therapeutically effective dosage.
Claim 10: Claim 12 teaches the same dosage range of TILs.
Claim 11: Claim 13 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1 teaches the non-openings
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20, Claim 1 It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 21: Claims 17-19 teach ranges, all within about 24 days.
Claims 24-25: Claims 20-26 teach the same cancers, including melanoma.
The patent, however, fails to claim the initially frozen and thawed tumor sample, the time of second expansion until splitting, DMSO, or 5% DMSO, and the cancers, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is the compositions made.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,925,900 in view of U.S. Patent No. 11,344,581. 
Claim 1: Claim 1 of the patent teaches the same, in a method of treating melanoma, except the initial cryopreservation and thawing of the sample. It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.  Thus, the compositions being made and used in the method, are obvious.
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 8: Claim 2 teaches CTS optimizer.
Claim 9: Claim 3 teaches therapeutically effective dosage.
Claim 10: Claim 4 teaches the same dosage range of TILs.
Claim 11: Claim 5 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1 teaches the non-openings
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1 It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 21: Claims 15 teaches about 10-22 days, which anticipates.
Claims 24-25: Claims 13 teaches melanoma.
The patent, however, fails to claim the initially frozen and thawed tumor sample, the digest, mechanical or enzymatic,  the time of second expansion until splitting, DMSO, or 5% DMSO, and the cancers, save melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 1 and 13 teach melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is the compositions made and use in the claimed method.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-46 of U.S. Patent No. 10,894,063 in view of U.S. Patent No. 11,344,581. 
Claim 1: Claim 1 is to the expanded TIL population. It the composition that can be obtained from obtaining the TILs from a resected tumor, expansion by culture with IL-2 for about 3-11 days, a second expansion by culture with IL-2, OKT-3 and APCs for about 7-11 days, and harvesting the TILs obtained. It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 2: Claim 2 teaches transferring into an infusion bag.
Claim 3: Claim 3 teaches the cryopreservation of the infusion-bag composition.
Claim 5: the material is fragmented in Claim 1.
Claim 9: Claim 35 teaches therapeutically effective dosage.
Claim 10: Claim 36 teaches the same dosage range of TILs.
Claim 11: Claim 5 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1, 2, and 38 teaches the non-openings
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1, It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 21: Claims 25-30 teach time frames within the scope of 24 days.
Claim 22: Claim 21 teaches DMSO.
Claim 23: Claim 22 teaches 7-10% DMSO which anticipates comprising 5%.
The patent, however, fails to claim the initially frozen and thawed tumor sample, the digest, mechanical or enzymatic, the time of second expansion until splitting, 5% DMSO, and the cancers, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is the same populations made by the methods.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,695,372 in view of U.S. Patent No. 11,344,581.
Claim 1: Patent Claim 1 is drawn to cryopreserved TILs, and comprises the same steps of making, but fails to provide that the initial tumor sample is cryopreserved.  It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 2: Claim 1 teaches transferring into an infusion bag.
Claim 3: Claim 1 teaches the cryopreservation of the infusion-bag composition.
Claim 5: the material is fragmented in Claim 1.
Claim 9: Claim 3 teaches therapeutically effective dosage.
Claim 10: Claim 4 teaches the same dosage range of TILs.
Claim 11: Claim 5 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1 teaches the non-openings
Claim 15-17: Claim 1 teaches about 7-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1, It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 21: Claims 9-11 teach time frames within the scope of 24 days.
Claim 22: Claim 12 teaches DMSO.
Claim 23: Claim 13 teaches 7-10% DMSO which anticipates comprising 5%.
The patent, however, fails to claim the initially frozen and thawed tumor sample, the digest, mechanical or enzymatic, CTS optimizer, the time of second expansion until splitting, 5% DMSO, and the cancers, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is the same populations made by the methods.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,646,517 in view of U.S. Patent No. 11,344,581.
Claim 1: Patent claim 1 is drawn to treating cancer (which may be melanoma – e.g., Claims 13-15), comprising similar steps, except that the initial cryopreservation and thawing. It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.   It would have been obvious to make the composition, as it is made, and then used in the process claims.
Claims 2-3: Claims 7-8 teach the cryopreservation but does not claim an infusion bag.
Claim 5: the material is fragmented in Claim 1.
Claim 9: Claim 1 teaches therapeutically effective dosage.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1 teaches the non-openings
Claim 15-17: Claim 1 teaches about 7-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1, It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 21: Claims 9-11 teach time frames within the scope of 24 days.
Claim 22: Claim 12 teaches DMSO.
Claim 23: Claim 13 teaches 7-10% DMSO which anticipates comprising 5%.
Claims 24-25: at least melanoma is taught in e.g., Claim 19.
The patent, however, fails to claim the initially frozen and thawed tumor sample, the infusion bag, freezing the infusion bag, the digest, mechanical or enzymatic, CTS optimizer, the effective dosages and range, the closed system and non-openings, PBMCs, the time of second expansion until splitting, all occurring within about 24 days, DMSO, 5% DMSO.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is part of the claimed process of the patent.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,639,330 in view of U.S. Patent No. 10,344,581. 
Claim 1: Claim 1 is drawn to expanding TILs, with the same steps, but not administering or an initially-frozen sample. It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.  The TILS themselves are obvious, as they result from the claimed methods.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation of the infusion bag.
Claim 5: the material is fragmented in Claim 1.
Claim 9: Claim 3 teaches therapeutically effective dosage.
Claim 10: Claim 4 teaches the same dosage range.
Claim 11: Claim 5 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1 teaches the non-openings
Claim 15-17: Claim 1 teaches about 7-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1, It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 21: Claims 9-11 teach ranges ending at about 22 days, thus anticipating.
Claims 24-25: at least melanoma is taught in e.g., Claim 19.
The patent, however, fails to claim the initially frozen tumor sample, the digest, mechanical fragmenting, enzymatic fragmenting, CTS optimizer, DMSO, 5% DMSO, or the cancers, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it results from the process.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,463,697 in view of U.S. Patent No. 11,344,581. 
Claim 1: patent claim 1 teaches treating cancer (which may be melanoma – e.g., Claims 13-15), and utilize the same steps, except that the initial sample is not cryopreserved and thawed. It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation of the infusion bag.
Claim 5: the material is fragmented in Claim 1.
Claim 8: Claim 2 is to CTS optimizer.
Claim 9: Claim 3 teaches therapeutically effective dosage.
Claim 10: Claim 4 teaches the same dosage range.
Claim 11: Claim 5 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1 teaches the non-openings
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1 It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 21: Claims 21 teaches a range ending at about 22 days, thus anticipating.
Claims 24-25: Claims 13-19 teach anticipating species, including melanoma.
The patent, however, fails to claim the initially frozen tumor sample, the tumor digest, mechanical fragmenting, enzymatic digest, second expansion time frames until splitting, DMSO, or 5% DMSO.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it results from and is then applied in, the therapy claimed.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,420,799 in view of U.S. Patent No. 11,344,581. 
Claim 1: the patent is to expanding TILs, comprising the same steps, except the initial frozen sample.  It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise. Thus, it would be obvious to make the composition, as the method yields the same composition.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation of the infusion bag.

Claim 5: the material is fragmented in Claim 1.
Claim 9: Claim 3 teaches therapeutically effective dosage.
Claim 10: Claim 4 teaches the same dosage range.
Claim 11: Claim 5 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1 teaches the non-openings
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1, It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 21: Claims 9-11 teach ranges ending at about 22 days, thus anticipating.
The patent, however, fails to claim the initially frozen tumor sample, the digest, mechanical dissociation, enzymatic dissociation, CTS optimizer, DMSO, 5% DMSO, and the cancers, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it results from the method claimed.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,398,734 in view of U.S. Patent Nos. 11,334,581.
Claim 1: Claim 1 is drawn to a TIL composition made by a process similar to that claimed, except that the initial frozen/thawed sample is not required.  It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation of the infusion bag.
Claim 5: the material is fragmented in Claim 1.
Claim 9: Claim 3 teaches therapeutically effective dosage.
Claim 10: Claim 4 teaches the same dosage range.
Claim 11: Claim 5 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1 teaches the non-openings
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1, It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 21: Claims 9-11 teach ranges ending at about 22 days, thus anticipating.
Claims 22-23: Claims 12 and 13 teach DMSO and 7-10%, which anticipates a composition comprising 5%.
The patent, however, fails to claim the initially frozen tumor sample, the digest, mechanical dissociation, enzymatic dissociation, CTS optimizer, DMSO, 5% DMSO, and the cancers, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is claimed.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,272,113 in view of U.S. Patent Nos. 11,344,581.
Claim 1: patent claim 1 is drawn to treating cancer (which may be melanoma – e.g., Claims 13-15), comprising similar steps.  However, the aspect of a frozen and thawed initial sample is not claimed. It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation of the infusion bag.
Claim 5: the material is fragmented in Claim 1.
Claim 9: Claim 3 teaches therapeutically effective dosage.
Claim 10: Claim 4 teaches the same dosage range.
Claim 11: Claim 5 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1 teaches the non-openings
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1, It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 21: Claim 20 teaches a range ending at about 22 days, thus anticipating.
Claims 24-25: the various species of cancer, including melanoma are claimed in Claims 13-18.
The patent, however, fails to claim the initially frozen tumor sample, the digest, mechanical dissociation, enzymatic dissociation, CTS optimizer, DMSO, and 5% DMSO.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is made during the process, and used during the process claimed.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,166,257 in view of U.S. Patent No. 11,344,581. 
Claim 1: patent claim 1 teaches treating cancer (which may be melanoma – e.g., Claims 13-15), utilizing steps that anticipate each, except that the initial sample is not required to be frozen and thawed. It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation of the infusion bag.
Claim 5: the material is fragmented in Claim 1.
Claim 9: Claim 3 teaches therapeutically effective dosage.
Claim 10: Claim 4 teaches the same dosage range.
Claim 11: Claim 5 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claims 1 teaches the non-openings
Claim 15-17: Claim 1 teaches about 3-11 days, which anticipates all embodiments claimed, as they are “within about” those times.
Claims 18-20: Claim 1, It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 21: Claim 20 teaches a range ending at about 22 days, thus anticipating.
Claims 24-25: the various species of cancer, including melanoma are claimed in Claims 13-18.
The patent, however, fails to claim the initially frozen tumor sample, the digest, mechanical dissociation, enzymatic dissociation, CTS optimizer, the second culture time frames to splitting, DMSO, and 5% DMSO.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is made during the process, and used during the process claimed.  The Artisan would expect success, as the components are all part of patent claims. 

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,369,637, in view of U.S. Patent No. 11,344,581 
Claim 1: patent Claim 1 is drawn to treating cancer, comprising anticipating steps.  
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation of the infusion bag.
Claim 4: Claim 2 teaches a digest.
Claim 5: the material is fragmented in Claim 3.
Claim 6: mechanical is taught in Claim 4.
Claim 7: enzymatic is taught in Claim 5.
Claim 8: CTS optimizer is taught in Claim 6.
Claim 9: Claim 1 teaches therapeutically effective dosage.
Claim 10: Claim 7 teaches the same dosage range.
Claim 11: Claim 8 teaches PBMCs.
Claim 12: Claim 13 teaches the closed system.
Claims 13-14: Claims 14-15 teaches the non-openings
Claim 15-17: Claims 17-19 teaches the first expansion time frames.
Claims 18-20: Claims 1 and 20-22 each contain only anticipating embodiments.
Claim 21: Claim 23 teaches within about 24 days.
Claim 22: Claim 24 teaches DMSO.
Claim 23: Claim 25 teaches 5% DMSO.
Claims 24-25: Claim 16 teaches the cancer species, including at least melanoma.
The patent, however, fails to claim the second culture time frames to splitting.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is made during the process, and used during the process claimed.  The Artisan would expect success, as the components are all part of patent claims.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,364,266.
Claim 1: Claim 1 is to treating cancer comprising the same steps. It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation of the infusion bag.
Claim 4: Claim 2 teaches a digest.
Claim 5: the material is fragmented in Claim 3.
Claim 6: mechanical is taught in Claim 4.
Claim 7: enzymatic is taught in Claim 5.
Claim 8: CTS optimizer is taught in Claim 6.
Claim 9: Claim 1 teaches therapeutically effective dosage.
Claim 10: Claim 7 teaches the same dosage range.
Claim 11: Claim 8 teaches PBMCs.
Claim 12: Claim 13 teaches the closed system.
Claims 13-14: Claims 14-15 teaches the non-openings
Claim 15-17: Claims 17-19 teaches the first expansion time frames.
Claims 18-20: Claim 1, It is argued that the “about … 11 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise..
Claim 21: Claim 23 teaches within about 24 days.
Claim 22: Claim 24 teaches DMSO.
Claim 23: Claim 25 teaches 5% DMSO.
Claims 24-25: Claim 16 teaches the cancer species, including at least melanoma.
Thus, in light of the patent, it would be obvious to make the composition.  It is made during, and used in the process claimed by the patent, and is therefore reasonably predictable.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,351,197 in view of U.S. Patent No. 11,344,581. 
Claim 1: Claim 1 is to expanding TILs, with steps being similar.  Thus, it would be obvious to make the composition.  It is argued that the “about 7 to 14 days” at least infringes “about 14 … days” presently claimed, there being no evidence of record otherwise. The Artisan would do so as it evolves from the process, and expect success, as it is claimed.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation of the infusion bag.
Claim 4: Claim 2 teaches a digest.
Claim 5: the material is fragmented in Claim 3.
Claim 6: mechanical is taught in Claim 4.
Claim 7: enzymatic is taught in Claim 5.
Claim 8: CTS optimizer is taught in Claim 6.
Claim 9: Claim 7 teaches therapeutically effective dosage.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: Claim 9 teaches PBMCs.
Claim 12: Claim 11 teaches the closed system.
Claims 13-14: Claims 12-17 teaches the non-openings
Claim 15-17: Claim 10 teaches about 3-11 days for the first expansion, which anticipates all embodiments.
Claims 18-20: Claim 1 recites, inter alia, about 14 days, anticipating each embodiment.
Claim 21: Claim 11 teaches within about 24 days.
Claim 22: Claim 19 teaches DMSO.
Claim 23: Claim 20 teaches 5% DMSO.
The patent, however, fails to claim the second culture time frames to splitting and the cancers, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is the result of the process. The Artisan would expect success, as it is claimed.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,351,198 in view of U.S. Patent No. 11,344,581. 
Claim 1: Claim 1 of the patent teaches the cryopreserved TIL population, made by an anticipating process.  The second expansion of “about … 14 days” at the very least anticipates the time frame of “about 14 … days”.   Thus, in light of this, it would be obvious to make the compositon, as it is claimed.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation of the infusion bag.
Claim 4: Claim 2 teaches a digest.
Claim 5: the material is fragmented in Claim 3.
Claim 6: mechanical is taught in Claim 4.
Claim 7: enzymatic is taught in Claim 5.
Claim 8: CTS optimizer is taught in Claim 6.
Claim 9: Claim 7 teaches therapeutically effective dosage.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: Claim 9 teaches PBMCs.
Claim 12: Claim 12 teaches the closed system.
Claims 13-14: Claims 13-16 teaches the non-openings
Claim 15-17: Claim 10 teaches about 3-11 days for the first expansion, which anticipates all embodiments.
Claims 18-20: Claim 1, The second expansion of “about … 14 days” at the very least anticipates the time frame of “about 14 … days”.   
Claim 21: Claim 11 teaches within about 24 days.
Claim 22: Claim 19 teaches DMSO.
Claim 23: Claim 20 teaches 5% DMSO.
The patent, however, fails to claim the second culture time frames to splitting and the cancers, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is the result of the process. The Artisan would expect success, as it is claimed.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 11,351,199 in view of U.S. Patent No. 11,344,581. 
Claim 1: Patent claim 1 is to the TILs made by an anticipating process, including the second expansion of “about 14 to 22 days”.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation of the infusion bag.
Claim 4: Claim 2 teaches a digest.
Claim 5: the material is fragmented in Claim 3.
Claim 6: mechanical is taught in Claim 4.
Claim 7: enzymatic is taught in Claim 5.
Claim 8: CTS optimizer is taught in Claim 6.
Claim 9: Claim 7 teaches therapeutically effective dosage.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: Claim 9 teaches PBMCs.
Claim 12: Claim 12 teaches the closed system.
Claims 13-14: Claims 13-17 teaches the non-openings
Claim 15-17: Claim 10 teaches about 3-11 days for the first expansion, which anticipates all embodiments.
Claims 18-20: Claim 1 recites “about 14 to 22 days” anticipating each claim, e.g., with about 14 days.
Claim 21: Claim 11 teaches within about 24 days.
Claim 22: Claim 19 teaches DMSO.
Claim 23: Claim 20 teaches 5% DMSO.
The patent, however, fails to claim the second culture time frames to splitting and the cancers, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is claimed. The Artisan would expect success, as it is claimed.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,344,580 in view of U.S. Patent No. 11,344,581. 
Claim 1: Patent claim 1 is to the TILs made by an anticipating process.  Thus, the compostions are obvious.  The recitation of “about … 14 days” anticipates the “about 14 to 22 days”.  The Artisan would make and expect success in it, as it is claimed.
Claim 2: Claim 2 teaches the infusion bag transfer.
Claim 3: Claim 3 teaches the cryopreservation of the infusion bag.
Claim 4: Claim 4 teaches a digest.
Claim 5: the material is fragmented in Claim 5.
Claim 6: mechanical is taught in Claim 6.
Claim 7: enzymatic is taught in Claim 7.
Claim 8: CTS optimizer is taught in Claim 8.
Claim 9: Claim 9 teaches therapeutically effective dosage.
Claim 10: Claim 10 teaches the same dosage range.
Claim 11: Claim 11 teaches PBMCs.
Claim 12: Claim 14 teaches the closed system.
Claims 13-14: Claims 15-18 teaches the non-openings
Claim 15-17: Claim 12 teaches about 3-11 days for the first expansion, which anticipates all embodiments.
Claims 18-20: Claim 1 The second expansion of “about … 14 days” at the very least anticipates the time frame of “about 14 … days”.    
Claim 21: Claim 13 teaches within about 24 days.
Claim 22: Claim 19 teaches DMSO.
Claim 23: Claim 20 teaches 5% DMSO.
The patent, however, fails to claim the second culture time frames to splitting and the cancers, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is claimed. The Artisan would expect success, as it is claimed.

Claims 1-25 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,344,581.
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.  It is argued that the second expansion of “about 7 to 11 days”, infringes “about 14 … days”, there being no evidence otherwise.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claim 1 is argued that the second expansion of “about 7 to 11 days”, infringes “about 14 … days”, there being no evidence otherwise
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is claimed. The Artisan would expect success, as it is claimed.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,311,578, in light of U.S. Patent No. 11,344,581.
Claim 1: Patent claim 1 teaches treating cancer comprising a process that anticipates the present claim, which are then made and administered.  The recitation of “about 7 to 14 days” anticipates, at least for “about 14 days”.  The compositions would be obvious, as they are made, and used, in the process.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation of the infusion bag.
Claim 4: Claim 2 teaches a digest.
Claim 5: the material is fragmented in Claim 3.
Claim 6: mechanical is taught in Claim 4.
Claim 7: enzymatic is taught in Claim 5.
Claim 8: CTS optimizer is taught in Claim 6.
Claim 9: Claim 1 teaches therapeutically effective dosage.
Claim 10: Claim 7 teaches the same dosage range.
Claim 11: Claim 8 teaches PBMCs.
Claim 12: Claim 13 teaches the closed system.
Claims 13-14: Claims 14-15 teaches the non-openings
Claim 15-17: Claim 17 teaches about 3-11 days for the first expansion, which anticipates all embodiments.
Claims 18-20: Claim 1, reciting “about … 14 days” anticipates the about 14 day embodiment in each claim.
Claim 21: Claim 18 teaches within about 24 days.
Claim 22: Claim 19 teaches DMSO.
Claim 23: Claim 20 teaches 5% DMSO.
Claims 24-25: Claim 16 teaches anticipating species, including melanoma.
The patent, however, fails to claim the second culture time frames to splitting.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is made and used in the claimed process. The Artisan would expect success, as it is claimed.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,304,980 in view of U.S. Patent No. 11,344,581. 
Claim 1: Claim 1 is to TILs, made by anticipating method steps.  The second expansion anticipates for “about 14 days” at the least.
Claim 3: Claim 1 teaches the cryopreservation but not the infusion bag.
Claim 4: Claim 1 teaches a digest.
Claim 5: the material is fragmented in Claim 5.
Claim 6: mechanical is taught in Claim 5.
Claim 7: enzymatic is taught in Claims 7-10.
Claim 8: CTS optimizer is taught in Claim 11.
Claim 11: Claim 12 teaches PBMCs.
Claim 12: Claim 15 teaches the closed system.
Claims 13-14: Claims 16-20 teaches the non-openings
Claim 15-17: Claim 13 teaches about 3-11 days for the first expansion, which anticipates all embodiments.
Claims 18-20: Claim 1 recites at the very least “about 14 days” and therefore anticipates each claim.
Claim 21: Claim 14 teaches within about 24 days.
Claim 22: Claim 3 teaches DMSO.
Claim 23: Claim 4 teaches 5% DMSO.
The patent, however, fails to claim the infusion bag, effective dosage, dosage range, the second culture time frames to splitting, and cancer species, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so it is claimed and used for its recognized purposes. The Artisan would expect success, as it is claimed.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,266,694 in view of Patent No. 11,344,581. 
Claim 1: patent Claim 1 is drawn to treating cancer comprising anticipating steps for making the TILs. The second expansion is anticipatory for at least “about 14 days”.  Thus, it would be obvious to make the TILs, as it is made and used in the process claimed.
Claim 3: Claim 1 teaches the cryopreservation but not the infusion bag.
Claim 4: Claim 1 teaches a digest.
Claim 5: Claim 3 teaches mechanical dissociation.
Claim 6: mechanical is taught in Claim 3.
Claim 7: enzymatic is taught in Claims 2 and 5-8.
Claim 8: CTS optimizer is taught in Claim 9.
Claim 9: Claim 1 teaches the dosage.
Claim 10: Claim 10 teaches the same dose range.
Claim 11: Claim 11 teaches PBMCs.
Claim 12: Claim 16 teaches the closed system.
Claims 13-14: Claim 16 teaches the non-openings
Claim 15-17: Claim 18 teaches about 3-11 days for the first expansion, which anticipates all embodiments.
Claims 18-20: Claim 1 recites at least the embodiment of “about 14 days”, anticipating each claim.
Claim 21: Claim 19 teaches within about 24 days.
Claim 22: Claim 20 teaches DMSO.
Claims 24-25: Claim 17 teaches the cancer species, including melanoma.
The patent, however, fails to claim the infusion bag, effective dosage, the second culture time frames to splitting, and 5% DMSO.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so it is made and used in the process and modifications are for known purposes. The Artisan would expect success, as it is claimed.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,179,419 in view of U.S. Patent Nos. 11,344,581.
Claim 1: patent claim 1 teaches expanding TILs to make a therapeutic population, with anticipating steps. The second expansion time frame is anticipatory at least for “about 14 days”. Thus, it would be obvious to make the cells, as they are made from the process.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation.
Claim 4: Claim 1 teaches a digest.
Claim 5: Claim 3 teaches mechanical dissociation.
Claim 6: mechanical is taught in Claim 3.
Claim 7: enzymatic is taught in Claims 2 and 5-8.
Claim 8: CTS optimizer is taught in Claim 9.
Claim 9: Claim 10 teaches the dosage.
Claim 10: Claim 11 teaches the same dose range.
Claim 11: Claim 12 teaches PBMCs.
Claim 12: Claim 16 teaches the closed system.
Claims 13-14: Claim 17-21 teaches the non-openings
Claim 15-17: Claim 14 teaches about 3-11 days for the first expansion, which anticipates all embodiments.
Claims 18-20: Claim 1 recites at least “about … 14 days”, anticipating each claim.
Claim 21: Claim 15 teaches within about 24 days.
The patent, however, the second culture time frames to splitting, DMSO, 5% DMSO, and the cancers, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so it is made by the process and steps utilized for art-recognized purposes. The Artisan would expect success, as it is claimed.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,141,438 in view of U.S. Patent No. 11,344,581. 
Claim 1: patent claim 1 is drawn to TILs, made by an anticipating method, noting also that the second expansion may be at least “about … 14 days”.
Claim 2: Claim 2 teaches the infusion bag transfer.
Claim 3: Claim 3 teaches the cryopreservation.
Claim 4: Claim 1 teaches a digest.
Claim 5: Claim 5 teaches mechanical dissociation.
Claim 6: mechanical is taught in Claim 5.
Claim 7: enzymatic is taught in Claims 4 and 7-10.
Claim 8: CTS optimizer is taught in Claim 11.
Claim 9: Claim 12 teaches the dosage.
Claim 10: Claim 13 teaches the same dose range.
Claim 11: Claim 14 teaches PBMCs.
Claim 12: Claim 17 teaches the closed system.
Claims 13-14: Claim 18-21 teaches the non-openings
Claim 15-17: Claim 15 teaches about 3-11 days for the first expansion, which anticipates all embodiments.
Claims 18-20: Claim 1 reciting at least “about … 14 days” is anticipatory to each claim.
Claim 21: Claim 16 teaches within about 24 days.
The patent, however, the second culture time frames to splitting, DMSO, 5% DMSO, and the cancers, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so it is drawn to TILs made by an anticipating process and the modifications are utilized for their art-recognized purposes.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,123,371 in view of U.S. Patent Nos. 11,344,581. 
Claim 1: the patent is drawn to a cryopreserved population of TILs, made by a anticipating set of steps, including the second expansion of “about … 14 days”.  Thus, it would be obvious to make the cells, because they are claimed.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation.
Claim 4: Claim 1 teaches a digest.
Claim 5: Claim 3 teaches mechanical dissociation.
Claim 6: mechanical is taught in Claim 3.
Claim 7: enzymatic is taught in Claims 2 and 5-8.
Claim 8: CTS optimizer is taught in Claim 9.
Claim 9: Claim 10 teaches the dosage.
Claim 10: Claim 11 teaches the same dose range.
Claim 11: Claim 12 teaches PBMCs.
Claim 12: Claim 15 teaches the closed system.
Claims 13-14: Claim 16-20 teaches the non-openings
Claim 15-17: Claim 13 teaches about 3-11 days for the first expansion, which anticipates all embodiments.
Claims 18-20: Claim 1 recites at least the embodiment “about … 14 days”, anticipating each claim.
Claim 21: Claim 14 teaches within about 24 days.
The patent, however, the second culture time frames to splitting, DMSO, 5% DMSO, and the cancers, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so it is drawn to TILs made by an anticipating process and the modifications are utilized for their art-recognized purposes.

Claims 1-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,058,728 in view of U.S. Patent No. 11,344,581. 
Claim 1: patent claim 1 teaches treating cancer with anticipating steps for making the TILs, including the second expansion of “about … 14 days”.  Thus, the cells are obvious, as they are made and used in the process claimed.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation.
Claim 4: Claim 1 teaches a digest.
Claim 5: Claim 3 teaches mechanical dissociation.
Claim 6: mechanical is taught in Claim 3.
Claim 7: enzymatic is taught in Claims 2 and 5-8.
Claim 8: CTS optimizer is taught in Claim 9.
Claim 9: Claim 1 teaches the dosage.
Claim 10: Claim 10 teaches the same dose range.
Claim 11: Claim 11 teaches PBMCs.
Claim 12: Claim 1 teaches the closed system.
Claims 13-14: Claim 1 teaches the non-openings
Claim 15-17: Claim 18 teaches about 3-11 days for the first expansion, which anticipates all embodiments.
Claims 18-20: Claim 1 recites at least the embodiment of “about … 14 days”, anticipating each claim.
Claim 21: Claim 19 teaches within about 24 days.
Claims 24-25: Claim 17 teaches the cancers, including melanoma.
The patent, however, the second culture time frames to splitting, DMSO, 5% DMSO.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do to treat cancer, and expect success as the component parts are utilized for their claimed purposes.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/819,219. 
Claim 1: the reference teaches therapeutic cryopreserved TILs, made by anticipating steps, including the time frame of the second expansion.  The Artisan would make the cells as they are claimed and have anticipating steps in making them.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 fragments.
Claim 6: mechanical is taught in Claim 4.
Claim 7: enzymatic is taught in Claim 5.
Claim 8: CTS optimizer is taught in Claim 6.
Claim 9: Claim 7 teaches the dosage.
Claim 10: Claim 8 teaches the same dose range.
Claim 11: Claim 9 teaches PBMCs.
Claim 12: Claim 10 teaches the closed system.
Claims 13-14: Claims 11-12 teach the non-openings
Claim 15-17: Claims 13-15 each teach the same first expansion time frames.
Claims 18-20: Claims 16-18 teach the same time frames for second expansion.
Claim 21: Claim 19 teaches within about 24 days.
Claim 22-23: Claims 20-21 teach DMSO and 5%.
Claims 24-25: Claims 22-23 teach the cancers, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do as it is claimed and utilized the parts are utilized for their claimed purposes.
This is a provisional nonstatutory double patenting rejection.


Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of copending Application No. 17/819,910. 
Claim 1: the reference teaches a TIL composition made by similar methods (Claim 1).  The time frame for expansion, for at least “about … 11 days” is considered to be infringing on “about 14 days”, there being no evidence that they do not infringe.  Thus, it would be obvious to make it, as it is claimed.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 fragments.
Claim 6: mechanical is taught in Claim 4.
Claim 7: enzymatic is taught in Claim 5.
Claim 8: CTS optimizer is taught in Claim 6.
Claim 9: Claim 7 teaches the dosage.
Claim 10: Claim 8 teaches the same dose range.
Claim 11: Claim 9 teaches PBMCs.
Claim 12: Claim 10 teaches the closed system.
Claims 13-14: Claims 11-12 teach the non-openings
Claim 15-17: Claims 13-15 each teach the same first expansion time frames.
Claims 18-20: Claim 1 teaches at least “about … 11 days” is considered anticipatory for “about 14 … days”.
Claim 21: Claim 19 teaches within about 24 days.
Claim 22-23: Claims 20-21 teach DMSO and 5%.
Claims 24-25: Claims 22-23 teach the cancers, including melanoma.
Thus, in light of the reference, it would have been obvious to make the cells claimed.  The Artisan would do so and expect success, as it is claimed.
This is a provisional nonstatutory double patenting rejection.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/819,214 in view of U.S. Patent No. 11,344,581. 
Claim 1: the reference teaches treating a subject with therapeutic cryopreserved TILs, made by anticipating steps, including the about 14-22 day second expansion.  The Artisan would make the cells as they are claimed as made and used in the process and have anticipating steps in making them.
Claim 2: Claim 1 teaches the infusion bag transfer.
Claim 3: Claim 1 teaches the cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 fragments.
Claim 6: mechanical is taught in Claim 4.
Claim 7: enzymatic is taught in Claim 5.
Claim 8: CTS optimizer is taught in Claim 6.
Claim 9: Claim 1 teaches the dosage.
Claim 10: Claim 7 teaches the same dose range.
Claim 11: Claim 8 teaches PBMCs.
Claim 12: Claim 13 teaches the closed system.
Claims 13-14: Claims 14-15 teach the non-openings
Claim 15-17: Claims 16-18 each teach the same first expansion time frames.
Claims 18-20: Claim 1 teaches about 14-22 days and Claims 19-21 teach all the same embodiments.
Claim 21: Claim 22 teaches within about 24 days.
Claim 22-23: Claims 23-24 teach DMSO and 5%.
The reference, however does not teach the cancer types, including melanoma.
On the other hand:
U.S. Patent No. 11,344,581:
Claim 1: Claim 1 of the patent teaches utilizing an initial frozen tumor sample that is then thawed for use.
Claim 2: Claim 1 teaches the transfer to the infusion bag.
Claim 3: Claim 1 teaches the same cryopreservation.
Claim 4: Claim 2 teaches a digest.
Claim 5: Claim 3 teaches fragmenting.
Claim 6: Claim 4 teaches mechanical.
Claim 7: Claim 5 teaches enzymatic.
Claim 8: Claim 6 teaches CTS optimizer.
Claim 9: Therapeutic dosage is taught in Claim 7.
Claim 10: Claim 8 teaches the same dosage range.
Claim 11: PBMCs are taught in Claim 9.
Claim 12: Claim 11 teaches the closed system. 
Claims 13-14: Claims 12-13 teach the same non-openings.
Claim 15-17: Claims 15-16 teach the same first expansion time frames.
Claims 18-20: Claims 18-20 teach the same second expansion time frames, until being split.
Claim 21: Claim 21 teaches within about 24 days.
Claims 22-23: Claims 23-24 teach DMSO and 5%, respectively.
Claims 24-25: Claim 14 anticipates each species of cancer, including melanoma.
Thus, in light of the patent and art, it would have been obvious to make the cells claimed.  The Artisan would do so as it is claimed as made and used in the process of therapy.
This is a provisional nonstatutory double patenting rejection.

Claims 1-25 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 17/819,909. 
Claim 1: the reference Claim 1 teaches expanded TILs made by an anticipating process steps, except the second expansion is about 7-11 days.  It is argued that about 11 days, anticipates about 14 days, as there is nothing of record to indicate otherwise.
Claim 2: Claim 2 teaches the infusion bag transfer.
Claim 3: Claim 3 teaches the cryopreservation.
Claim 4: Claim 4 teaches a digest.
Claim 5: Claim 5 fragments.
Claim 6: mechanical is taught in Claim 6.
Claim 7: enzymatic is taught in Claim 7.
Claim 8: CTS optimizer is taught in Claim 8.
Claim 9: Claim 9 teaches the dosage.
Claim 10: Claim 10 teaches the same dose range.
Claim 11: Claim 11 teaches PBMCs.
Claim 12: Claim 12 teaches the closed system.
Claims 13-14: Claims 13-14 teach the non-openings
Claim 15-17: Claims 15-17 each teach the same first expansion time frames.
Claims 18-20: Claim 1 recites the embodiment “about … 11 days”, which anticipates each claim, at least for “about 14 … days”.
Claim 21: Claim 21 teaches within about 24 days.
Claim 22-23: Claims 22-23 teach DMSO and 5%.
Claims 24-25: Claims 24-25 teach the cancers, including melanoma.
Thus, in light of the reference, it would have been obvious to make the cells.  The Artisan would do so as it is claimed, and the elements are utilized for their claimed purposes.
This is provisional rejection.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KELLY whose telephone number is (571)272-0729. The examiner can normally be reached M-F: 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT M. KELLY
Examiner
Art Unit 1633


/ROBERT M KELLY/Primary Examiner, Art Unit 1631